STAKELY, Justice.
The appellant filed suit against the appellee in the lower court for libel. The appellee sought to perpetuate the testimony of the appellant under § 491 et seq., Title 7, Code of 1940. Appellant failed to appear to give testimony as ordered by the court and on motion of the appellee the cause was dismissed by the court.
The judgment of the lower court is reversed and the cause is remanded on the authority of McCollum v. Birmingham Post Co., ante, p. 88, 65 So.2d 689.
Reversed and remanded.
All the Justices concur.